Case 2:20-cv-14216-RLR Document 10 Entered on FLSD Docket 07/23/2020 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


  I-O-T-L, INC.                                                Civil Action No. 2:20-cv-14216-RLR

         Plaintiff,

  v.

  STARR SURPLUS              LINES      INSURANCE
  COMPANY

         Defendant.

                      JOINT MOTION FOR EXTENSION OF TIME TO FILE
                              JOINT SCHEDULING REPORT

         Plaintiff, I-O-T-L-, INC., and defendant, Starr Surplus Lines Insurance Company, by and

  through their respective undersigned counsel and pursuant to Federal Rule of Civil Procedure

  6(b), hereby file the following joint motion for extension of time to file a joint scheduling report,

  and state as follows:

         1.       On June 29, 2020, I-O-T-L filed the instant lawsuit in this Court pursuant to

  28 U.S.C. § 1332 (ECF No. 1).

          1.      On July 13, 2020, the Court entered an Order requiring the Parties to file a joint

  scheduling report “[w]ithin two weeks of (1) the date upon which any one defendant appears in

  this action or (2) the rendition of this Order, whichever is later.” (ECF No. 7).

          2.      On July 21, 2020, Starr appeared in this action and filed a Motion to Dismiss

  based on forum non conveniens. (EFC No. 9).

          3.      The joint scheduling report is therefore due on August 4, 2020.

          4.      Federal Rule of Civil Procedure 6(b)(1) provides that “[w]hen an act may or must

  be done within a specified time, the court may, for good cause, extend the time: (A) with or
Case 2:20-cv-14216-RLR Document 10 Entered on FLSD Docket 07/23/2020 Page 2 of 4



  without motion or notice if the court acts, or if a request is made, before the original time or its

  extension expires. . . .”

           5.     In light of Starr’s pending motion to dismiss, which may obviate the need for

  further litigation before this Court, the parties believe that a brief extension of the deadline to file

  a joint scheduling report would serve the interests of the parties and the Court by promoting

  judicial efficiency and conserving time and resources.

           6.     The Parties therefore respectfully request an extension of time by which to file

  their joint scheduling report, to ten days following a decision on Starr’s Motion to Dismiss.

           7.     The Parties submit that good cause exists for this extension, and that the relief

  requested will not affect any other deadline set forth in the Court’s July 13, 2020 Order.

           8.     Furthermore, this motion is being made in good faith and not for any undue

  purpose of delay.

           WHEREFORE, I-O-T-L, INC. and Starr Surplus Lines Insurance Company

  respectfully request an extension to file a joint scheduling report in the instant matter, to ten days

  following the Court’s decision on Starr’s Motion to Dismiss.




                                                    -2-
Case 2:20-cv-14216-RLR Document 10 Entered on FLSD Docket 07/23/2020 Page 3 of 4



                           CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), the Parties certify that they conferred with respect to the

  matters addressed herein and file this motion jointly.

                                                Respectfully submitted,

  HARTLEY LAW OFFICES, PLC                          MOUND COTTON WOLLAN &
                                                    GREENGRASS LLP

  /s/ Timothy M. Hartley                            /s/ Perry R. Goodman                        __

  Timothy M. Hartley, Esq. (Fla. Bar No.            Perry R. Goodman, Esq. (Fla. Bar No. 50778)
  979066)                                           110 E. Broward Blvd., Suite 1580
  12 SE Seventh Street, Suite 610                   Fort Lauderdale, FL 33301
  Fort Lauderdale, Florida 33301                    Tel. (954) 467-5800
  Tel. (954) 357-9973                               Fax (954) 467-5880
  Fax. (954) 357-2275                               pgoodman@moundcotton.com
  hartley@hartleylaw.net
                                                    Costantino P. Suriano, Esq. (pro hac vice
                                                    forthcoming)
  Counsel for Plaintiff                             Samuel B. Weiss, Esq. (pro hac vice
                                                    forthcoming)
                                                    One New York Plaza, 44th Floor
                                                    New York, NY 10004
                                                    csuriano@moundcotton.com
                                                    sweiss@moundcotton.com
                                                    Tel. (212) 804-4200
                                                    Fax (212) 344-8066

                                                    Counsel for Defendant




                                                  -3-
Case 2:20-cv-14216-RLR Document 10 Entered on FLSD Docket 07/23/2020 Page 4 of 4



                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 23, 2020, the foregoing document was electronically filed

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record identified on the below Service List via transmission of

  Notices of Electronic Filing generated by CM/ECF:



                                 By: /s/ Perry R. Goodman
                                     Perry R. Goodman, Esq. (Fla. Bar No. 50778)
                                     pgoodman@moundcotton.com


                                         SERVICE LIST

         Timothy Maze Hartley, Esq.
         Hartley Law Offices, PLC
         12 SE Seventh Street
         Suite 610
         Fort Lauderdale, FL 33301
         954-357-9973
         Fax: 954-357-2275
         Email: hartley@hartleylaw.net




                                                 -4-
